DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/21 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 02/15/2021 has been entered and made of record. This application contains 21 pending claims. 
Claims 1, 12-13 and 19-22 have been amended.
Claims 2, 9 and 24 have been cancelled
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments

Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive. 
Applicant argued that Nedwed and Shany do not taken alone or in combination, teaches or suggests a sorbent product having an indicator in contact with the sorbent body, the indicator configured to receive a signal and indicate to an observer when a pre-determined threshold of saturation of a sorbate in the sorbent body has been reached.
However the examiner disagreed with the above argument because Nedwed discloses an autonomous boom monitoring system 100 included a boom monitoring section (fig. 1[118] or fig. 2[200]) which considers as a controller integrated with the boom. The boom monitoring section (fig. 1[118] or fig. 2[200]) includes a commutation 206 served as an indicator to notify the user the condition of the hydrocarbon. Therefore, Nedwed meets the limitation as claimed.

Applicant further argued that the combination of Nedwed and Shany teaches or suggests a sorbent body configured to absorb the sorbate; a sock or boom configured to surround a sorbate spill on a horizontal surface.
However the examiner disagrees with the above argument because Nedwed and Shany discloses using boom to contain, divert or absorb the hydrocarbons (paragraph 0006 of Nedwed discloses booms being used to contain oil spills,  abstract of Shany discloses oil spills containing and paragraphs 233 of Shany discloses booms absorb oil 

Applicant argued the claimed invention, as amended, is directed toward containing and monitoring commercial spills that are typically nearby and smaller in area. Due to this distinction, the claimed invention benefits from an indicator on the sorbent body itself that provides information to a user located near the sorbent product. The present amendments are intended to capture this distinction. 
However, the examiner disagrees with the above argument because the claim(s) does not have suggest that the claim directs “toward containing and monitoring commercial spills that are typically nearby and smaller in area”.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 21 recites “the pre-determined threshold of saturation of a sorbate of the sorbate in the sorbent body” which appears to be typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19-21 recite the limitation "a pre-determined threshold of saturation of a sorbate" in lines 16-17.  Is “a sorbate” in line 17 as same as “a sorbate” recited in line 2 of claim 1?
Similarly Claim 22 recites the limitation “detecting a sorbate”
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10-12, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedwed (US 20150063911, hereinafter Nedwed), and further in view of Shany et al. (US 20150086270, hereinafter Shany).


Regarding to claim 1, Nedwed discloses a sorbent product (fig. 1[110]) having a sensor array for detecting a sorbate (fig. 1[118] includes array of sensors), the sorbent product comprising: 
a sorbent body configured to absorb the sorbate (paragraph 0006 of Nedwed discloses booms being used to contain oil spills); 
a sensor array integrated with the sorbent body (fig. 1-2 show a system (118) integrated with the boom and paragraphs 0013 and 85 discloses sensors measure the electrical resistance at various locations along the length of the floating section), 
the sensor array comprising: 
a plurality of sensing elements (paragraphs 0013 and 85 disclose sensors measure the electrical resistance); 
an electric power source in electrical communication with the plurality of sensing elements (paragraphs 0023 discloses the boom monitoring section 118 may include power components, fig. 2 discloses 212 is a power source); and 
a controller (paragraph 0021 discloses an autonomous boom monitoring 100 included a monitoring section 118 which is described as unit 200 in fig. 2.  A broadest reasonable interpretation the whole unit 118 or 200 is a controller) configured to detect a change in an electrical property of at least one of the plurality of sensing elements and to provide a signal containing information based on the detected change (paragraph 0026); and 
an indicator in contact with the sorbent body, the indicator configured to receive the signal from the controller and indicate to an observer when a pre-determined threshold of saturation of a sorbate in the sorbent body has been reached (paragraphs 0020-21 and 23 disclose a monitor system included a boom monitoring section 118 or 200 integrated with the boom for notifying users the condition ;
wherein the sorbent body is a sock or boom (fig. 1[110]).
Even if Nedwed does not disclose a sorbent body configured to absorb the sorbate; 
a sock or boom configured to surround a sorbate spill on a horizontal surface.
Shany discloses a system for containing oil spills included a boom 100 with absorbing layer surround and absorb oil (fig. 4 and paragraph 0233).
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate Shany into Nedwed in order to encircle and contain newly discovered spills before the spilled material spreads far from the spill source and before it subdivides into separated slicks (paragraph 0016).

Regarding to claim 3, Nedwed in view of Shany discloses the sorbent product of claim 1, wherein the electrical property is electrical resistivity (paragraphs 0013 and 85 of Nedwed).

Regarding to claim 8, Nedwed in view of Shany discloses the sorbent product of claim 1, wherein the signal contains spatial information on the quantity or motion of the sorbate over time (paragraph 33 of Nedwed discloses determine whether the resistance status has changed within a predetermined resistance threshold 

Regarding to claim 10, Nedwed in view of Shany discloses the sorbent product of claim 1, wherein the indicator comprises a display configured to produce a visual alert signal or alert term (paragraph 0043 of Nedwed discloses visual indication and audible notification associated with the boom operation event).

Regarding to claim 11, Nedwed in view of Shany discloses the sorbent product of claim 10, wherein the display is selected from the group consisting of a color-changing ink display, a liquid-crystal display, and an electronic paper display (paragraph 0039, 0046 of Nedwed).

Regarding to claim 12, Nedwed in view of Shany discloses the sorbent product of claim 1, wherein the indicator comprises an audio device configured to produce a sound (paragraph 0043 discloses visual indication and audible notification associated with the boom operation event).

Regarding to claim 18, Nedwed in view of Shany discloses the sorbent product of claim 1, wherein the electrical power source is an electrochemical cell (paragraph 0012, 24 discloses power source being a battery).

Regarding to claim 19, Nedwed in view of Shany discloses a method for signaling a user when a pre-determined threshold of saturation of a sorbate in the sorbent body has been reached (fig. 3 shows a method to response to a spill or leak event, paragraph 0033 of Nedwed discloses the integrity module compare the measurement results to the threshold), comprising the steps of: 
providing a sorbent product of claim 1; 
applying the sorbent product to a site where a sorbate leak is anticipated (paragraph 0033 discloses transmitting information due to spill or leak, fig.3[308, 310] of Nedwed); 
observing the indicator (paragraph 0020, fig. 3[312 of Nedwed); and 
replacing the sorbent product if the indicator indicates that a pre-determined threshold of saturation of the sorbate in the sorbent body has been reached (paragraphs 0020 and 0046 of Nedwed).

Regarding to claim 20, Nedwed discloses a method of making a sorbent product having a sensor array (fig. 1[118] includes array of sensors) for detecting a sorbate (fig. 3), the method comprising: 
providing a sorbent body (fig. 1[110]) configured to absorb the sorbate (paragraph 0006 of Nedwed discloses booms being used to contain oil spills); and 
integrating a sensor array with the sorbent body (fig. 1-2 show a system (118) integrated with the boom and paragraphs 0013 and 85 discloses sensors measure the electrical resistance at various locations along the length of the floating section), the sensor array comprising: 
a plurality of sensing elements (paragraphs 0013 and 85 disclose sensors measure the electrical resistance); 
an electric power source in electrical communication with the plurality of sensing elements (paragraphs 0023 discloses the boom monitoring section 118 may include power components, fig. 2 discloses 212 is a power source); and 
a controller (broadest reasonable interpretation, the whole unit 200 is a controller) configured to detect a change in an electrical property of at least one of the plurality of sensing elements and provide a signal containing information based on the detected change (paragraph 0026); and 
integrating an indicator in contact with the sorbent body, the indicator configured to receive the signal from the controller and indicate to an observer when a pre-determined threshold of saturation of a sorbate in the sorbent body has been reached (paragraphs 0020-21 and 23 disclose a monitor system included a boom monitoring section 118 or 200 integrated with the boom for notifying users the condition of oil in the boom when a pre-determined threshold of saturation of a sorbate in the sorbent body has been reached (paragraph 0030, 42, 62));
wherein the sorbent body is a sock or boom (fig. 1[110]). 
Even if  Nedwed  does not disclose a sorbent body configured to absorb the sorbate; and is configured to surround a sorbate spill on a horizontal surface.
Shany discloses a system for containing oil spills included a boom 100 with absorbing layer surround and absorb oil (fig. 4 and paragraph 0233).
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate 

Regarding to claim 21, Nedwed in view of Shany discloses a method for signaling a user when a pre-determined threshold of saturation of a sorbate in the sorbent body of a sorbent product of claim 1 has been reached (fig. 3 shows a method to response to a spill or leak event, paragraph 0033 of Nedwed discloses the integrity module compare the measurement results to the threshold), comprising the steps of: monitoring the electrical property in at least one of the plurality of sensing elements (paragraph 0033 of Nedwed); and indicating when the pre-determined threshold of saturation of a sorbate of the sorbate in the sorbent body has been reached (paragraphs 0020, 0033 and 0046).

Regarding to claim 22, Nedwed in view of Shany discloses the method of claim 21 wherein the pre-determined threshold saturation includes detecting a sorbate at all of the plurality of sensing elements (paragraph 0033 of Nedwed).

Regarding to claim 23, Nedwed in view of Shany discloses the method of claim 21 further comprising the step of providing a signal containing quantitative information based on the detected change (paragraph 33 of Nedwed discloses determine whether the resistance status has changed within a predetermined resistance .


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedwed in view of Shany as applied to claim 1 above, and further in view of Agarwal.

Regarding to claim 4, Nedwed in view of Shany discloses the sorbent product of claim 1, except wherein the plurality of sensing elements comprise a material selected from the group consisting of graphene, graphene derivatives, and carbon nanotubes.
Abstract of Agarwal discloses wireless sensor system that integrates multiple sensors (e.g. resistor and capacitor based). Paragraph 0015 of Agarwal discloses the sensor to be carbon nanotubes, graphene, fullerene, carbon black, and combinations thereof.
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate Agarwal into Nedwed in view of Shany for providing low power sensing system (paragraph 0005).

Regarding to claim 13, Nedwed in view of Shany discloses the sorbent product of claim 9, except wherein the sensor array comprises a radio-frequency identification tag that provides the signal to the indicator.
Fig. 1 of Agarwal discloses a sensing system that integrates multiple sensors (e.g. resistor and capacitor based) included a radio-frequency identification tag that provides sensing signal to the indicator (paragraph 0034-36).
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate Agarwal into Nedwed in view of Shany for monitoring vital parameters of the human body and transmits the detected data to an end user interface (e.g. smart phone) (paragraph 0036).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedwed in view of Shany as applied to claim 1 above, and further in view of Ahong.

Regarding to claim 5, Nedwed in view of Shany discloses the sorbent product of claim 1, except wherein the signal contains information on the composition of the sorbate.
Paragraph 0019 of Ahong discloses the sensing system for measuring impedance of the sorbent further to measure or estimate characteristics of the absorbent materials or articles.
 Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate Ahong into Nedwed in view of Shany in order to accurately detect, monitor, and/or characterize wetness events (paragraph 0116).

Regarding to claim 7, Nedwed in view of Shany discloses the sorbent product of claim 1, except wherein the signal contains spatial information on the saturation of the sorbent product by the sorbate.
Paragraphs 0006 and 0195 disclose monitoring the level of saturation of the sorbate.
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate Ahong into Nedwed in view of Shany in order to accurately detect, monitor, and/or characterize wetness events (paragraph 0116).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedwed in view of Shany and Ahong as applied to claim 5 above, and further in view of Javey.

Regarding to claim 6, Nedwed as modified discloses the sorbent product of claim 5, except wherein the information on the composition of the sorbate includes the identification of a hazardous analyte within the sorbate.

Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate the information on the composition of the sorbate includes the identification of a hazardous analyte within the sorbate as taught by Javey into Nedwed as modified in order to assist toxicological and therapeutic studies (paragraph 0144 of Javey).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedwed in view of Shany as applied to claim 1 above, and further in view of ATHERTON.

Regarding to claim 14, Nedwed in view of Shany discloses the sorbent product of claim 1, except wherein the plurality of sensing elements are arranged in at least one series circuit.
ATHERTON discloses the monitoring system included multiple sensing pads wired either in parallel, series or a combination thereof.
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate a plurality of sensing elements are arranged in at least one series circuit or in parallel as a matter of design choice since there is no disclosure of the criticality of the sensors connected in series or parallel.

Regarding to claim 15, Nedwed in view of Shany discloses the sorbent product of claim 1, wherein the plurality of sensing elements are arranged in at least one parallel circuit.
ATHERTON discloses the monitoring system included multiple sensing pads wired either in parallel, series or a combination thereof.
Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate a plurality of sensing elements are arranged in at least one series circuit or in parallel as a matter of design choice since there is no disclosure of the criticality of the sensors connected in series or parallel.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedwed in view of Shany as applied to claim 1 above, and further in view of Amano.

Regarding to claim 16, Nedwed in view of Shany discloses the sorbent product of claim 1, except wherein the electrical power source is configured to repeatedly provide an electrical pulse after a time interval.
However Nedwed in view of Shany does not discloses wherein the electrical power source is configured to repeatedly provide an electrical pulse after a time interval.

Therefore, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to incorporate the teaching of providing power intermittently as taught by Amano into Ahong in order to decrease power consumption.

Regarding to claim 17, Nedwed in view of Shany and Amano discloses the sorbent product of claim 16, except wherein the time interval is selected from the group consisting of between 0.1 hour and 1 hour, between 1 hour and 10 hours, between 10 hours and 24 hours, and between 24 hours and 168 hours.
However to have the time interval is selected from the group consisting of between 0.1 hour and 1 hour, between 1 hour and 10 hours, between 10 hours and 24 hours, and between 24 hours and 168 hours; since it has been held that where the general conditions of the a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863